851 P.2d 1141 (1993)
316 Or. 492
STATE of Oregon, Petitioner on Review,
v.
Linda Sue CARGILL, Respondent on Review.
STATE of Oregon, Petitioner on Review,
v.
David Robert CHAMBERS, Respondent on Review.
STATE of Oregon, Petitioner on Review,
v.
Peter ELIAS, Respondent on Review.
STATE of Oregon, Petitioner on Review,
v.
Cherie Lambert HOLENSTEIN, Respondent on Review.
STATE of Oregon, Petitioner on Review,
v.
David Roger SHOUSE, Respondent on Review.
STATE of Oregon, Petitioner on Review,
v.
Lois R. STRANAHAN, Respondent on Review.
DC DA369633-8805; CA A49496 (Control); SC S37121, DC DA369634-8805; CA A49497, DA369631-8805; CA A49498, DA369632-8805; CA A49499, DA369629-8805; CA A49500, DA369630-8805; CA A49501.
Supreme Court of Oregon.
Argued and Submitted November 6, 1990.
Reassigned May 12, 1992.
Decided May 28, 1993.
Rives Kistler, Asst. Atty. Gen., Salem, argued the cause for petitioner on review. With him on the petition were Dave Frohnmayer, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Elizabeth Doran Jacobs, Portland, and Leland R. Berger, of Rieke, Geil & Savage, Portland, argued the cause for respondents on review. With them on the response to the petition were Geoffrey Squier Silver, Jeffrey A. Strang, Evelyn Conroy Sparks, and David Sugerman, Portland.
Gregory Kafoury, Portland, filed a brief on behalf of amici curiae Coalition for Petition Rights, Oregon AFL-CIO, People Against Sexual Abuse (PASA), End Noxious Unhealthy Fumes (ENUF), Eastside Democratic Club of Multnomah County, Honorable Ronald Cease, Honorable Richard S. Springer, and George Starr.
Eveleen Henry, Eugene, filed a brief on behalf of amicus curiae Oregon Common Cause.
Mark A. Anderson, Portland, filed a brief on behalf of amicus curiae ACLU Foundation of Oregon. James S. Coon, Portland, joined in this brief on behalf of amicus curiae Oregon Trial Lawyers Ass'n.
Jan Wyers, Portland, filed a brief on behalf of amicus curiae Oregon Fair Share.
Charles F. Hinkle, Portland, filed a brief on behalf of amicus curiae Fred Meyer, Inc. With him on the brief was Stoel Rives Boley Jones & Grey, Portland.
Gile R. Downes, of Schulte, Anderson, DeFrancq, Downes & Carter, P.C., Portland, and Edward J. Sack, New York City, filed a brief on behalf of amicus curiae International Council of Shopping Centers, Inc.
E. Sean Donahue, of Davis Wright Tremaine, Portland, filed a brief on behalf of amici curiae Lloyd Center, Payless Drug Stores Northwest, Inc. With him on the brief was Shelley Larkins. Ridgway K. Foley, Jr., of Schwabe Williamson & Wyatt, Portland, filed a brief on behalf of amici curiae Clackamas Town Center, Washington Square, Valley River Shopping Center, Oakway Center, Pioneer Place, Brookings *1142 Harbor Shopping Center, Bandon Shopping Center, Public Square, Grandway Center, Mohawk Center, and West 11th Center.
Before PETERSON, Chief Justice,[**] and CARSON,[***] GILLETTE, VAN HOOMISSEN, FADELEY, and UNIS, JJ.
MEMORANDUM OPINION
Affirmed by an equally divided court.
NOTES
[**]  Chief Justice when case argued.
[***]  Chief Justice when decision rendered.